                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA

       v.                                             CRIMINAL NO. CCB-16-597
 ROGER TAYLOR,
  a/k/a Milk

                Defendant



               RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
                  FOR REVIEW OF DETENTION BY AGREEMENT

       Defendant, Roger Taylor, seeks a review of his detention pending sentencing. See ECF

No. 747.    While Taylor initially consented to detention and styles his request as being made

pursuant to 18 U.S.C. §3145(b), the controlling statute is actually18 U.S.C. §3143(a)(2),

something which Taylor acknowledges in a footnote to his motion. Id. Because Taylor has pled

guilty and is awaiting sentencing, under 18 U.S.C. §3143(a)(2) Taylor must show (1) that there is

a substantial likelihood that a motion for acquittal or new trial will be granted or; (2) an attorney

for the Government has recommended that no sentence of imprisonment be imposed; and that the

judicial officer finds by clear and convincing evidence that Taylor is not likely to flee or pose a

danger to the safety of another person or the community if released. Taylor cannot meet any of

the conditions under 18 U.S.C. §3143(a)(2) and his request for a review of his detention status

should be denied without a hearing.

                                        BACKGROUND

       On June 29, 2017 a federal grand jury returned a superseding indictment, in which Taylor

was charged in Count One with conspiracy to violate the racketeering laws of the United States,

in violation of 18 U.S.C. §1962(c); Count Two, violent crime in aid of racketeering, in violation


                                                 1
of 18 U.S.C. §1959(a)(1); and Count Three, Conspiracy to distribute and possess with the intent

to distribute narcotics, in violation of 21 U.S.C. §846. ECF No. 87. On June 30, 2017, an arrest

warrant was issued for Taylor in connection with the indictment. ECF No. 89. On June 7, 2018,

a second superseding indictment was returned in which Taylor was charged again in Counts One,

Two and Three. ECF No. 296. Sometime between the return of the superseding and second

superseding indictment, Taylor fled and was not located and arrested until June 30, 2019- - two

years to the day from which the superseding indictment was returned.

       On February 3, 2020 Taylor appeared in the District Court and pled guilty to Count One of

the Second Superseding Indictment, which charged him with Conspiracy to Participate in a

Racketeering Enterprise, in violation of 18 U.S.C § 1962(d) and Count One of a Superseding

Criminal Information which charged him with Conspiracy to Possess with Intent to Distribute and

to Distribute more than five (5) kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A). Taylor’s plea was entered pursuant to Fed. R. Crim. 11(c)(1)(C). ECF No. 742.

                                          ARGUMENT

       As previously noted 18 U.S.C. §3143(a) (2), which deals with release or detention pending

sentence provides:

       The judicial officer shall order that a person who has been found guilty of an offense in a
       case described in subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142 and is
       awaiting imposition or execution of sentence be detained unless--
       (A)(i) the judicial officer finds there is a substantial likelihood that a motion for acquittal
       or new trial will be granted; or
       (ii) an attorney for the Government has recommended that no sentence of imprisonment
       be imposed on the person; and
       (B) the judicial officer finds by clear and convincing evidence that the person is not likely
       to flee or pose a danger to any other person or the community.

       Taylor pled guilty, pursuant to Fed. R. Crim. 11(c)(1)(C), see ECF No. 742 at 6, for an

agreed upon sentence of between 11 and 14 years. Thus, Taylor fails to meet the requirements of

18 U.S.C. §3143(a)(2)(A)(i) and (ii). Moreover, the statute is in the conjunctive. Thus, Taylor
                                                 2
must first meet the requirements under 18 U.S.C. §3143(a)(2)(A)(i) and (ii), before under

§3143(a)(2)(B) a judge can even consider making a finding by a clear and convincing evidence

that Taylor is not a flight risk or a danger. Taylor’s convictions here are for racketeering and

conspiracy to distribute controlled substances. These serious offenses more than raise a specter of

danger. Indeed, Taylor has multiple convictions for drug offenses. The legislative history of the

Bail Reform Act of 1984 makes clear that Congress intended that the “safety of the community”

language in Section 3142 was expected to be given a broad construction. See S. Rep. No. 225,

98th Cong., 1st Sess. 12 (1983), reprinted in 1984 U.S.C.C.A.N. 3182, 3195 (“The reference to

safety of any other person is intended to cover the situation in which the safety of a particular

identifiable individual, perhaps a victim or witness, is of concern, while the language referring to

the safety of the community refers to the danger that the defendant might engage in criminal

activity to the detriment of the community. The Committee intends that the concern about safety

be given a broader construction than merely danger of harm involving physical violence.”)

(emphasis added). S. Rep. at 15. The risk that a defendant will continue to sell narcotics was

repeatedly cited as an example of a danger to the “safety of any other person or the community.”

Id. at 16, 22-23. See also United States v. Williams, 753 F.2d 329 (4th Cir. 1985) (It is well known

that drug trafficking is carried on to an unusual degree by persons engaged in continuing patterns

of criminal activity. Persons charged with major drug felonies are often in the business of

importing or distributing dangerous drugs and thus, because of the nature of criminal activity with

which they are charged, they pose a significant risk of pretrial recidivism). Here, the Defendant

has not only multiple drug convictions, he now has been convicted yet again and of significant

quantities of cocaine. Furthermore, as this Court well knows, Taylor’s association with Montana




                                                 3
Barronette, Terrell Sivells, John Harrison 1 and members of Trained To Go (TTG) and his

conviction in the RICO conspiracy demonstrate he is a danger.

       As to risk of flight, Taylor remained a fugitive for two years and was found in the

Dominican Republic, where he was living under an assumed name. At the time of Taylor’s arrest

he was in possession of false identification documents. He cannot seriously claim that he is not a

flight risk, particularly when he is facing a sentence of 11-14 years in the Bureau of Prisons.

       In an apparent effort to seek his release, Taylor states he has asthma. Presumably, this is

an effort to seek release because of COVID. There is no evidence that Taylor himself has COVID-

19.        Rather, suggesting that his asthma and being incarcerated poses a health risk.

Notwithstanding the COVID-19 outbreak, that factor does not weigh heavily, if at all, in favor of

Taylor’s release pending sentencing.

           Currently, there are no cases of COVID-19 at CDF. Taylor has not said he has COVID-

19. He does not allege that he has been exposed to any individuals with COVID-19. In this way,

he is not seeking release based on his actual physical and mental health. Instead, he relies solely

on the possibility of becoming infected. As discussed below, however, CDF has implemented

substantial precautionary measures to mitigate this risk. 2

       The Maryland Department of Public Safety and Correctional Services (“DPSCS”) has

established a comprehensive set of precautionary measures to limit the risk of COVID-19




       1
        All three individuals, Barronette, Sivells and Harrison have been sentenced to life
imprisonment for their roles in TTG.
2
  The following individuals provided information about the health measures that have been
established at CDF: (1) Gary McLhinney, DPSCS Assistant Secretary; (2) Sharon Baucom,
DPSCS Director of Clinical Services; (3) Sterling Johnson, Supervisors, USMS for the District of
Maryland; and (4) DPSCS Lieutenant Nina Rizer.
                                                  4
transmission into and inside CDF. 3 DPSCS is committed to providing all necessary precautionary

measures and supportive therapies to avoid an outbreak of COVID-19, including taking all of the

preventative actions advised by the Centers for Disease Control and Prevention (CDC) and

Maryland Department of Health (MDH) regarding the disease.

        DPSCS officials have substantial experience ensuring that viral outbreaks do not occur at

their facilities. They recognize the unique threat posed by the transmission of viruses inside a jail,

and longstanding policies and procedures already exist to ensure an outbreak does not occur of

many serious diseases, such as HIV/AIDS, MRSA, sexually transmitted diseases, viral hepatitis,

tuberculosis, and seasonal influenza. When faced with the potential for transmission of other

notable viruses in recent history—such as, Avian Influenza (i.e., bird flu), H1N1, Severe Acute

Respiratory Syndrome (i.e., SARS), and Ebola—DPSCS facilities, including CDF, did not suffer

any outbreaks.

        That being said, DPSCS recognizes that COVID-19 carries an increased risk of

transmission; that COVID-19 carries a higher fatality rate than many other viruses; and that the

COVID-19 situation has resulting in a state of emergency. Accordingly, DPSCS has employed

the following measures at CDF 4:

    •   Social Visitation. DPSCS has placed a temporary hold on all social visits, such as visits
        from friends and family, as well as all outside programming, to limit the number of people
        entering CDF and interacting with detainees. 5 Defense attorneys are still permitted to visit
        their clients in person; however, attorneys and detainees are separated by a glass wall and
        communicate with each other through the use of a telephone.


3
 Although CDF is a facility for federal pre-trial detainees, it is managed by DPSCS pursuant to a
contract with the USMS.
4
  Because the health situation is rapidly evolving, new policies and procedures at CDF are
constantly being implemented.
5
  Due to the hardship this poses, DPSCS has given each detainee five free telephone calls per day
to ensure that each detainee is able to remain in contact with friends and family members.
                                                  5
•   Detainees Entering the Facility. Unlike many of DPSCS’s facilities, which are needed to
    house the constant influx of new state arrestees, CDF houses federal detainees and, at this
    time, few federal detainees are entering CDF. The only new detainees entering CDF are a
    limited number of new arrestees who present a particular safety risk to the community and
    individuals already are in transit to the facility.

•   Screening Procedures. In the few instances in which a new detainee enters CDF, he will
    be housed in an intake facility for approximately one week, where he will be screened by
    medical professionals for coronavirus symptoms and exposure risk factors before being
    placed in the general population.

•   Detainee Movement. The Court’s Second Amended Standing Order postponed all criminal
    trials scheduled to commence through April 24, 2020, and postponed all criminal
    proceedings through March 27, 2020. Case No. 1:00-mc-0302, ECF No. 93 (filed Mar. 14,
    2020). This means that detainees will not need to leave CDF during this period for any
    court appearances, except for emergencies. In the event that a detainee has a court
    appearance, he will be screened for symptoms before entering the transport van and, upon
    reaching the courthouse, his temperature will be taken twice via a forehead thermal reader
    to ensure he does not have a fever. To further avoid the possibility of exposure, the USMS
    has issued a prohibition on prisoner transfers to the courthouse or elsewhere for proffers,
    including a prohibition on agent transport writs and Chief Judge Bredar’s memorandum
    requests that would permit agents to pick up prisoners from a facility.

•   Sanitation and Hygiene. Each detainee is in possession of his own supply of soap to wash
    his hands at any time throughout the day. Moreover, CDF recently completed a $1.1
    million shower renovation, as a result of which detainees may shower whenever they wish.
    Signs and hand sanitizer have been posted throughout the facility, educating detainees and
    correctional officers about proper hygiene and encouraging them to wash their hands
    frequently. The Secretary of DPSCS also has ordered that all facilities, including CDF,
    increase surface cleaning. In addition to paid sanitation employees, CDF has trained a
    group of detainees whose full time job is constantly to disinfect and clean all surfaces that
    could be touched.

•   Quarantine. DPSCS is following the CDC guidelines regarding testing for COVID-19 and
    isolation of individuals with symptoms and/or risk exposure factors. If a detainee exhibits
    flu-like symptoms or presents risk exposure factors, designated cells in a remote part of
    CDF have been set aside to serve as a quarantine area, where medical professionals can
    monitor those detainees. Across the street from CDF is a DPSCS facility with “negative
    pressure rooms,” where the ventilation is designed to avoid re-circulating air into the
    general population to limit the possibility of cross-contamination from room to room.



                                             6
   •   Correctional Officers. Although correctional officers will need to enter and re-enter the
       facility, they have received multiple mandatory trainings over the past week about how to
       mitigate the risk of exposing detainees to the disease. Correctional officers have been
       ordered to stay home if they have any symptoms of the disease, and advanced paid leave
       will be provided for any employees who have not accrued sufficient paid leave, to
       disincentive sick employees from coming to work to avoid loss of pay.

       Finally, in order to ensure that the Court remains apprised of these and other precautionary

measures, the USMS has been in contact with Chief Judge Bredar. The USMS has appointed

Steven D. Akers, the former Assistant USMS Chief, to serve as a liaison with the Court, and to

respond to any inquiries regarding conditions at CDF and the measures being taken in response to

the COVID-19 situation.

       By virtue of being in a detention facility, Taylor is in the presence of medical professionals

at all times. Each DPSCS facility has privatized medical doctors and nurses who monitor and

provide care onsite to detainees who have chronic diseases, such as asthma, diabetes, and

hypertension. There are multiple points of access for detainees with asthma and other chronic

diseases to seek medical care, whether for routine or emergency needs, including on-site

dispensaries, infirmaries, and clinics that provide acute and chronic treatment for these types of

illnesses. In addition, clinical pharmacists are on call at all times, day or night. If Taylor should

need intensive treatment that cannot be provided inside CDF, there is a hospital located directly

across the street from CDF to provide non-emergency care and detainees are transported to

community hospitals in the event of an emergency.

       Between the medical professionals at CDF and the medical professionals at the hospitals,

Taylor has access to all of the care that he needs. In the unlikely event that Taylor becomes infected

with COVID-19, he will be quarantined, monitored, and receive any needed treatment, consistent

with the CDC guidelines. And if Taylor needs specialized care for an unforeseen illness or injury,

the medical staff at CDF will refer him to an outside professional. In short, there are sufficient

                                                  7
resources, both inside and outside CDF, to ensure that Taylor’s medical needs are addressed. If

Taylor were released, it is doubtful that he would have much more access to healthcare in the

community. While the COVID-19 virus is new, health claims by detainees are not.        In this case,

Taylor simply has not made a factual record that his needs will not be met while detained.

       The Magistrate Judges in this District, however, have repeatedly detained defendants like

Taylor to protect the community from them. The speculative prospect of a COVID-19 outbreak at

CDF does not diminish the public interest in keeping drug dealers and violen gang members off

the streets. In light of the protective measures now in place at CDF, and given DPSCS’s prior

track record in avoiding viral outbreaks at their facilities, the specter of a COVID-19 outbreak is

not a fire alarm that defendants can pull because they wish to get out of jail. The continued

detention of defendants like Taylor is necessary to ensure public safety and does not endanger

public health.

                                        CONCLUSION

       For the foregoing reasons, the Court should denyTaylor’s motion without a hearing and

order his continued detention pending resentencing.

                                             Respectfully submitted,

                                                       Robert K. Hur
                                                       United States Attorney

                                             By:         ________/s/______________
                                                         Christopher J. Romano
                                                         Assistant United States Attorney
                                                                             th
                                                         36 S. Charles St., 4 Fl.
                                                         Baltimore, Maryland 21201




                                                   8
                            CERTIFICATE OF SERVICE


              I HEREBY CERTIFY that on this           3rd     day of April, 2020, a copy of the

foregoing Government’s Response In Opposition To Defendant’s Review Of Detention By

Agreement was electronically filed with notice to counsel of record:



                                                    __________/s/_____________________
                                                    Christopher J. Romano
                                                    Assistant United States Attorney




                                                9
